Citation Nr: 1315198	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel






INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO found there was no new and material evidence to reopen a claim of service connection for an anxiety disorder.  This claim was remanded in April 2010 and then reopened and remanded in a June 2012 Board decision.  

In light of Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the current claim includes all psychiatric disabilities.  The issue has been re-characterized on the title page accordingly.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  It is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the additional delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Many records show that the Veteran has been in receipt of Social Security Administration disability benefits since 1980, and that his disability has to do with psychiatric problems (see, for example, the September 2012 VA examination report as well as a July 1982 letter from the Social Security Administration).  As a result, on remand all Social Security Administration records must be requested and associated with the claims file.  A negative reply is requested if the records are unavailable, and the Veteran must be notified.  38 C.F.R. § 3.159(e)(1) (2012).  The duty to assist requires that such records be requested where they may be relevant to an issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC shall request Social Security Administration records and associate them with the file.  If the records are unavailable, a negative reply is requested and should be added to the file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1).  

2.  The RO/AMC shall ensure that all updated VA records are associated with claims file.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If any newer records are determined to be pertinent to the etiology of the Veteran's currently diagnosed psychiatric disorder, please return the file to the September 2012 VA examiner for an updated opinion.  

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

